             Case 2:15-cr-00131-TLN Document 496 Filed 10/09/20 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                       ) CASE NO.: 15-CR-00131-TLN
                                                     )
12                 Plaintiff,                        )
13                                                   ) ORDER TO SEAL DOCUMENTS
            vs.                                      )
14                                                   )
     EDGAR EDUARDO HERRERA,                          )
15
                                                     )
16                 Defendants.                       )
17
            GOOD CAUSE APPEARING, and for the reasons set-forth in Defendant Edgar
18
     Herrera’s Requests to Seal Documents, it is the order of this Court that the following
19
     documents shall be filed under seal:
20
        1. Exhibit D to Mr. Herrera’s motion for compassionate release (ECF No. 477) - 99 pages
21
            of Mr. Herrera’s medical records (including caption page).
22
        2. The “Request to Seal Documents” for Exhibit D. Local Rule 141(e).
23
        3. Exhibit L to Mr. Herrera’s reply brief to the Government’s opposition to the motion
24
            for compassionate release (ECF No. 489) - 9 pages of Mr. Herrera’s medical records
25
            (including caption page).
26
        4. The “Request to Seal Documents” for Exhibit L. Local Rule 141(e).
27
28


                                                   -1-
             Case 2:15-cr-00131-TLN Document 496 Filed 10/09/20 Page 2 of 2


 1         This motion to seal is subject to a motion to unseal, for good cause shown, pursuant to
 2   Local Rule 141(f).
 3         IT IS SO ORDERED.
 4   DATED: October 8, 2020
 5
 6
 7
 8                                                           Troy L. Nunley
                                                             United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
